13 N.J. 286 (1953)
99 A.2d 453
STATE OF NEW JERSEY, PLAINTIFF-RESPONDENT,
v.
SAMUEL APPICE, DEFENDANT-APPELLANT.
The Supreme Court of New Jersey.
Submitted September 21, 1953.
Decided September 28, 1953.
Mr. Samuel Appice, in propria persona.
Mr. H. Russell Morss, Jr., for the respondent.
PER CURIAM.
The judgment appealed from is affirmed for the reasons expressed in the opinion of Judge Goldmann in the Superior Court, Appellate Division.
For affirmance  Justices HEHER, OLIPHANT, BURLING, JACOBS and BRENNAN  5.
For reversal  Chief Justice VANDERBILT, and Justice WACHENFELD  2.